     Case 2:19-cr-00103-JAM Document 60 Filed 07/13/20 Page 1 of 2


 1   Philip Cozens, State Bar Number 84051
 2   Attorney at Law
 3   1007 Seventh Street, Suite 208
 4   Sacramento, CA 95814
 5
 6   Telephone: (916) 443-1504
 7   Fax: (916) 443-1511
 8   Email: pcozens@aol.com
 9
10   Attorney for Defendant Manuel Reyes
11
12
13
14                           IN THE UNITED STATES DISTRICT COURT
15
16                        FOR THE EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,           )                Case No. 2:19-CR-0103 JAM
19                                       )
20               Plaintiff,              )                DEFENDANT REYES’
21                                       )                STIPULATION TO CONTINUE
22               v.                      )                HEARING FOR RULE 35(a) MOTION
23                                       )                TO CORRECT SENTENCING ERROR
24   MANUEL REYES,                       )
25                                       )
26                                       )
27               Defendant.              )
28   ____________________________________)
29
30          It is stipulated between the United States Attorney’s Office for the Eastern District of
31   California by Assistant United States Attorney Vincenza Rabenn, Esq. and Defendant Manuel
32   Reyes through his attorney Philip Cozens, Esq., that:
33          Defendant’s Motion Pursuant to Rule 35(a) of the Rules of Criminal Procedure,
34   currently scheduled for July 14, 2020 at 9:15 a.m. in Judge Mendez’s Court, be re-scheduled
35   for July 28, 2020 at 9:15 a.m. in Judge Mendez’s Court. The stipulated continuance is
36   necessary because Defendant Reyes’s attorney is engaged in a trial in Sacramento Superior
37   Court and unable to be present in District Court to represent Defendant Reyes.
38          Time should be excluded for defense attorney preparation pursuant to Local Code T4
39   and the ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial.


     STIPULATION TO CONTINUE RULE 35(a) MOTION TO CORRECT SENTENCING ERROR                           Page 1
     Case 2:19-cr-00103-JAM Document 60 Filed 07/13/20 Page 2 of 2



1    Time should be excluded from speedy trial calculations from July 14, 2020 through and
2    including July 28, 2020.
3            It is so stipulated.
4    Dated: July 10, 2020                         /s/ Vincenza Rabenn, Esq.____________
5                                                 Vincenza Rabenn, Esq.
6                                                 Assistant United States Attorney
7                                                 Eastern District of California
8
9
10
11                                                /s/ Philip Cozens_________
12                                                Philip Cozens
13                                                Attorney for Defendant
14                                                Manuel Reyes
15                                               ORDER
16           The court, having read and considered the above-stipulation and finding good cause
17   therefore, orders that the Hearing for Defendant’s Motion Pursuant to Rule 35(a) of the Federal
18   Rules of Criminal Procedure currently scheduled for July 14, 2020 at 9:15 a.m. in Judge
19   Mendez’s Court be re-scheduled for July 28, 2020 at 9:15 a.m. in Judge Mendez’s Court. Time
20   is excluded for defense attorney preparation pursuant to Local Code T4 and the court finds the
21   ends of justice outweigh the Defendant’s and the public’s interest in a speedy trial. Time will
22   be excluded from speedy trial calculations from July 14, 2020 through and including July 28,
23   2020.
24   Dated: July 13, 2020
25
26                                                /s/ John A. Mendez____________
27                                                John A. Mendez
28                                                United States District Court Judge
29                                                Eastern District of California
30
31
32
33
34
     STIPULATION TO CONTINUE RULE 35(a) MOTION TO CORRECT SENTENCING ERROR                       Page 2
